DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 20, and 21 claim where “the drive transistor is a PMOS transistor, and the bias adjustment signal is a high-level signal; or the drive transistor is an NMOS transistor, and the bias adjustment signal is a low-level signal” and where “the initialization device and the bias adjustment device are turned on at a same time” or “a control terminal of the initialization device and a control terminal of the bias adjustment device are connected to a same scan signal line”.  However, aside from the claims as originally filed, the examiner can find no specific embodiment in which “the drive transistor is a PMOS transistor, and the bias adjustment signal is a high-level signal” and where “the initialization device and the bias adjustment device are turned on at a same time” or “a control terminal of the initialization device and a control terminal of the bias adjustment device are connected to a same scan signal line”.  Specifically, figures 16 and 17 show the initialization device and the bias adjustment device being connected to the same control signal while the drive transistor is an NMOS transistor.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “whether the driving transistor would be bypassed or not depends on specific control mechanism, rather than the connections shown in Figures 16 and 17” (page 12 filed 12 August 2022), the examiner disagrees for the reasons found in the following rejection of claim 4. 
b.	The indicated allowability of claims 1, 20, and 21, including the subject matter of now-canceled claim 5, is withdrawn in view of the newly discovered reference to Byun et al (US 2021/0350740; hereinafter Byun).  Rejections based on the newly cited reference follow.
	Note: although applicant deleted limitations from claims 1 and 20 in the amendment filed 12 August 2022, the reference to Byun appears to teach in figure 2 at least one alternative of each of these deleted limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
•	Claim 1 claims where “the drive device is configured to provide a drive current to the light-emitting element, and the drive device comprises a drive transistor“ and where “a second end of the initialization device is connected to the light-emitting element” and claim 4 claims “in a case where the drive transistor is the NMOS transistor, the initialization device is connected to a first end of the light-emitting element and connected to the drain of the driving transistor, the initialization device further serves as the bias adjustment device”.  Figures 16 and 17 show the drive transistor T2 permanently shorted by the connections between the sixth transistor T6 and the light-emitting element and between the sixth transistor T6 and drive transistor T2, which connections are claimed in claim 4.  Since there is no additional claimed or disclosed controllable transistor, or otherwise controllable element (e.g. element T9 in figure 14), either between the sixth transistor T6 and the light-emitting element or between the sixth transistor T6 and drive transistor T2, “whether the driving transistor would be bypassed or not” cannot depend “on specific control mechanism”.  Thus, since the drive transistor is permanently shorted by these connections, the drive transistor can, at best, only “provide a” minimal additional “drive current to the light-emitting element” to the drive current supplied by first light-emitting control device T7 (assuming the resistance/impedance of the short circuit connection is not negligible compared to at least the on resistance/impedance of the drive transistor).  Therefore, one of ordinary skill in the art would not be able to make or use the claimed invention based on applicant’s disclosure because the drive transistor would not be able to provide a drive current to the light-emitting element due to its permanently bypassed/shorted state.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun.
•	Regarding claims 1, 20, and 21, Byun discloses a display device comprising a display panel (figure 1), comprising: 
a pixel circuit (figure 2) and a light-emitting element (element LED in figure 2), 
wherein the pixel circuit comprises 
a data write device (element T2 in figure 2 and ¶ 84), 
a drive device (element T1 in figure 2 and ¶ 90), and 
a compensation device (element T3 in figure 2 and ¶ 126), and 
wherein, the drive device is configured to provide a drive current to the light-emitting element, and the drive device comprises a drive transistor (element T1 in figure 2 and ¶ 90); 
the data write device is configured to provide a data signal to the drive device (element T2 in figure 2 and ¶ 84), and the data write device is connected to a source of the drive transistor (note the relationship between elements T1 and T2 in figure 2 and ¶ 90); and 
the compensation device is configured to compensate for a threshold voltage of the drive transistor (¶ 126); 
wherein the pixel circuit further comprises a bias adjustment device (element T8 in figure 2 and ¶ 87), and the bias adjustment device is configured to provide a bias adjustment signal (¶ 87);
wherein a working process of the pixel circuit comprises a bias adjustment stage (section C in figure 3 and ¶s 110-114), and in the bias adjustment stage, the bias adjustment device is turned on (¶ 111); and 
wherein the drive transistor is a PMOS transistor (element T1 in figure 2), and the bias adjustment signal is a high-level signal (¶ 125); or 
wherein the pixel circuit further comprises an initialization device (element T7 in figure 2 and ¶ 86),
wherein a first end of the initialization device is connected to an initialization signal terminal and is configured to receive an initialization signal (Vint2 in figure 2 and ¶ 86), and a second end of the initialization device is connected to the light-emitting element (note the relationship between elements LED and T7 in figure 2); and 
in an initialization stage, the initialization device is turned on to provide the initialization signal to the light-emitting element (section C in figure 3 and ¶s 110-114).
•	Further regarding claims 1 and 20, Byun discloses wherein the initialization device and the bias adjustment device are turned on at a same time (note the relationship between elements T7 and T8 and signal GB[n]).
•	Further regarding claim 21, Byun discloses where a control terminal of the initialization device and a control terminal of the bias adjustment device are connected to a same scan signal line (note the relationship between elements T7 and T8 and signal GB[n]).


•	Regarding claims 8 and 10, Byun discloses everything claimed, as applied to claim 1.  Additionally, Byun discloses where:
Claim 8:	the display panel comprises a bias adjustment signal line (VEH in figure 2 and ¶ 87), and 
	the bias adjustment signal terminal is connected to the bias adjustment signal line (note the relationship between element T8 and signal VEH in figure 2).
Claim 10:	the display panel further comprises at least one of a reset signal line and an initialization signal line (Vint1 and Vint2 in figure 2 and ¶s 85 and 86), 
	at least one side frame of the display panel comprises at least one of a reset signal bus and an initialization signal bus (at least suggested by “[t]he first initialization voltage line transmits a first initialization voltage Vint1 to a first electrode of the fourth transistor T4 of the pixel PX, and applies the first initialization voltage Vint1 of a constant level to all the pixels PX” in ¶ 85 and by “[t]he second initialization voltage line transmits a second initialization voltage Vint2 to a first electrode of the seventh transistor T7 of the pixel PX, and applies the second initialization voltage Vint2 of a constant level to all the pixels PX” in ¶ 86), and 
	the reset signal line is connected to the reset signal bus (at least suggested by “[t]he first initialization voltage line transmits a first initialization voltage Vint1 to a first electrode of the fourth transistor T4 of the pixel PX, and applies the first initialization voltage Vint1 of a constant level to all the pixels PX” in ¶ 85), or 
	the initialization signal line is connected to the initialization signal bus (“[t]he second initialization voltage line transmits a second initialization voltage Vint2 to a first electrode of the seventh transistor T7 of the pixel PX, and applies the second initialization voltage Vint2 of a constant level to all the pixels PX” in ¶ 86); and 
	the display panel further comprises a bias adjustment signal bus (at least suggested by “[w]hen the bias voltage VEH is constant, the bias voltage line can be connected to all the pixels PX” in ¶ 87), 
	the bias adjustment signal bus is located on at least one side frame of the display panel (at least suggested by “[w]hen the bias voltage VEH is constant, the bias voltage line can be connected to all the pixels PX” in ¶ 87), and 
	the bias adjustment signal line is connected to the bias adjustment signal bus (figure 2 and ¶ 87), and 
	the bias adjustment signal line extends in a same direction as at least one of the reset signal line and the initialization signal line (at least suggested by “the first initialization voltage line may have a mesh structure that is connected in the row direction and the column direction” in ¶ 85, “the second initialization voltage line may have a mesh structure that is connected in the row direction and the column direction” in ¶ 86, and “when the bias voltage VEH is changed, a separate bias voltage line may be formed for each pixel column or pixel row” in ¶ 87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Wang et al (US 2021/0280130; hereinafter Wang).
•	Regarding claim 9, Byun discloses everything claimed, as applied to claim 8.  Additionally, Byun discloses where the pixel circuit comprises a first light-emitting control device (element T5 in figure 2 and ¶ 88), and the first light-emitting control device is connected between a first power supply voltage signal terminal and the drive device (note the relationship between elements T1 and T5 and signal ELVDD); the display panel further comprises a first power supply voltage signal line (inherent in ¶ 88), and the first power supply voltage signal line is configured to transmit a first power supply voltage signal to the first power supply voltage signal terminal (¶ 88).  However, Byun fails to disclose the additional details of the bias adjustment signal line.
	In the same field of endeavor, Wang discloses where a width of the bias adjustment signal line is lower than a width of the first power supply voltage signal line (note the different widths of elements VBL and PL2 in figure 5 and ¶s 121-123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Byun according to the teachings of Wang, for the purpose of minimizing current deviation fore pixels in a display (¶ 4).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Lin et al (US 2020/0226978; hereinafter Lin).
•	Regarding claims 13 and 14, Byun discloses everything claimed, as applied to claim 8.  However, Byun fails to disclose the details of an integrated chip and first and second drive signals.
	In the same field of endeavor, Lin discloses where:
Claim 13:	the display panel further comprises: 
	a drive circuit (element 17 in figure 2 and ¶ 46) and 
	an integrated chip (element 15 in figure 2 and ¶ 46), and 
	the drive circuit provides a drive signal to the pixel circuit (¶ 46), and 
	the integrated chip provides a first drive signal and a second drive signal to the drive circuit (elements CTL and 19 in figure 2 and ¶ 46), 
	the first drive signal is a high-level signal (at least suggested by Vdini(n) in figure 11 and “[b]ias circuitry 27 may include one or more driver circuits for driving reference or bias voltages onto nodes of pixels 22” in ¶ 46), and 
	the second drive signal is a low-level signal (at least suggested by Vdini(n) in figure 11 and “[b]ias circuitry 27 may include one or more driver circuits for driving reference or bias voltages onto nodes of pixels 22” in ¶ 46), and 
	in a case where the drive transistor is the PMOS transistor, the bias adjustment signal is same as the first drive signal (at least suggested by the preceding quote from ¶ 46); or 
	at least suggested by ¶s 46, 55, 56, and 110).
Claim 14:	at least one side frame of the display panel comprises a first drive signal line and a second drive signal line (elements CTL and 19 in figure 2 and ¶ 46), 
	the drive transistor is the PMOS transistor (¶ 55), and 
	the bias adjustment signal line is connected to the first drive signal line (¶ 46); or 
	¶s 55, 56, and 110)
	¶ 46, in view of ¶s 55, 56, and 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Byun according to the teachings of Lin, for the purpose of compensating for variations among display pixels (¶ 46).

Allowable Subject Matter
Claims 3, 6, 7, 11, 12, and 15-19 are allowed for the reasons found in the Office action mailed 12 May 2022.
Claim 4 would be allowable based on its dependence from claim 1 if rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 20, and 21 would be allowed for the reasons found in the Office action mailed 12 May 2022 upon the restoration of the limitations “wherein the pixel circuit further comprises a bias adjustment device, and the bias adjustment device is connected between a drain of the drive transistor and a bias adjustment signal terminal” and “wherein a working process of the pixel circuit comprises a bias adjustment stage, and in the bias adjustment stage, the bias adjustment device is turned on to provide a bias adjustment signal to the drain of the drive transistor”, and in combination with “wherein level signal”.  Note that figure 2 of Byun does not disclose these limitations in combination with “the data write device is configured to provide a data signal to the drive device, and the data write device is connected to a source of the drive transistor”.  Note also that claims 3, 4, 6, 7, 13-16, and 18 would need to be amended if applicant were to amend claim 1 in this manner.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kim et al (US 2021/0125543) disclose a pixel circuit similar to that claimed in claims 1, 20, and 21.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        10/11/2022